DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/21 has been entered.
Response to Arguments
Applicant's arguments filed 6/30/21 have been fully considered but they are not persuasive to the extent that they apply to the current rejection. Applicant argues that Sikora does not identify width as a results effective variable, however, Sikora notes inlet geometry and shape as a results effective variable, the shape and geometry comprises the width of the inlet. Sikora even mentions changing from a circle to rectangular inlet, which would require a change in width. Furthermore, the throat of Clavelle [Fig 3C] can also be used such that the width decreases (the throats are removable and since they are inserted into a bisectionally symmetrical orifice they can be inserted in either direction). The previous 112 rejections have been withdrawn in light of applicant’s amendments. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad (WO 2017/024385) in view of Sikora (Influence of a Feed-Opening Section on the Output and Selected Mechanical Properties of a Poly(Vinyl Chloride) Extrudate).
As to claim 1, Conrad does not explicitly state a feeder for an extruder, the feeder comprising:(a) a feed flow passage (bore of 1060), the feed flow passage extending in an axial direction from a first end to an axially spaced apart second end that is connectable in flow communication with a barrel of an extruder (1100) [0126, Fig 3]; (b) an axially extending rotatable screw (1300) [0126] provided in the feed flow passage, wherein rotation of the screw draws a feedstock in a direction of flow to the feeder outlet [0126]; and, (c) the feed flow passage has an inlet that overlies the screw (1062), the inlet passage has an upper end (top of 1062), a lower end adjacent the screw (bottom of 1062), a length in the axial direction, a width in a plane transverse to the axial direction, and a depth extending between the upper and lower ends of the inlet passage, wherein the width decreases in the direction of flow (1062) [0126, Fig 3].
Conrad does not explicitly state the width decreases in the direction of flow from a first width at the first opening end and to second width at the second opening end.
Sikora teaches that the feed opening geometry and width influence output efficiency and mechanical strength of an extruder [Introduction first paragraph page 1, Page 2 paragraphs 3 and 4, Conclusions]. Thus, feeder inlet geometry and width are results effective variables on output efficiency and mechanical strength. It is well settled that the determination of the optimum value of a result effective variable, in this case opening geometry and width, is within the skill of one practicing art, see MPEP § 2144.05 II. It would have been obvious to one of ordinary skill in the art to optimize feed opening geometry and width such that the width decreased constantly or at an increased rate in the direction of flow, as suggested by Sikora, in order to optimize the mechanical strength and output efficiency of the extruder. Moreover, this feature amounts to a mere change in size or shape, which is generally regarded as obvious, see MPEP 2144.04 IV. 
As to claim 2, Conrad teaches a comprising a hopper having a hopper outlet (1020) and the feeder inlet is provided below the hopper outlet (1062) [0126, Fig 3].
As to claims 9 and 10, Conrad does not explicitly state the distance decreases at a constant rate in the direction of flow or width decreases at an increased rate in the direction of flow.
Sikora teaches that the feed opening geometry and width influence output efficiency and mechanical strength of an extruder [Introduction first paragraph page 1, Page paragraphs 3 and . 
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad (WO 2017/024385) in view of Sikora (Influence of a Feed-Opening Section on the Output and Selected Mechanical Properties of a Poly(Vinyl Chloride) Extrudate), as applied to claims 1, 2, 9, 10 above, and in further view of Ronkin (US 2005/0259507).
As to claim 3 and 4, Conrad does not explicitly the comprising a cooling member, wherein the cooling member comprises cooling channels provided in thermal communication with the feed flow passage.
Ronkin teaches an extrusion barrel with integral heat exchanging channels [Abstract] wherein the channels control the temperature of the extruder [0023] and prevent granules in the hopper from melting and therefore blocking the feeder inlet [0017]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Conrad and included a cooling member wherein the cooling member comprises cooling channels provided in thermal communication with the feed flow passage, as suggested by Ronkin, in order to control the temperature of the extrusion area and prevent blockage of the feeder inlet.
Claim 5-7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad (WO 2017/024385) in view of Sikora (Influence of a Feed-Opening Section on the Output and Selected Mechanical Properties of a Poly(Vinyl Chloride) Extrudate), as applied to claims 1, 2, 9, 10 above, and in further view of Clavelle (US 2017/0057151).
As to claim 5, Conrad does not explicitly state a feeder insert that is removably mounted in a feed throat of the feeder, wherein the feeder insert has the inlet passage.
Clavelle teaches an extruder that uses a feeder insert, phrased as an adapter, (10) that is removably mounted in a feed throat of the feeder, wherein the feeder insert has the inlet passage that introduces material into the extruder bore and alters the shape and size of the orifice to the extruder [0008, 0011, 0021-0023, Claim 7, Fig 3A-3C]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Conrad and had a feeder insert that is removably mounted in a feed throat of the feeder, wherein the feeder insert has the inlet passage, as suggested by Clavelle, in order to alters the shape and size of the orifice to the extruder and optimize the extrusion. Moreover, making a part separable is generally thought to be obvious, see MPEP 2144.04 V C. 
As to claims 6 and 7, Conrad does not explicitly state the feeder removably receives different feeder inserts, wherein a first feeder insert has a first inlet passage and the second feeder insert has a second inlet passage wherein the second inlet passage width varies at a different rate in the flow direction to the width of the first inlet passage and each inlet passage has an upstream end in the direction of flow through the feed flow passage and a downstream end in the direction of flow through the feed flow passage and the second inlet passage has a narrower width at the downstream end of the inlet passage than the first inlet passage.
Clavelle teaches an extruder that uses a feeder insert, phrased as an adapter, (10) that is removably mounted in a feed throat of the feeder, wherein the feeder insert has the inlet passage that introduces material into the extruder bore and alters the shape and size of the orifice to the extruder [0008, 0011, 0021-0023, Claim 7, Fig 3A-3C]. The different adapters have different sizes and shapes of inlets so they would have different configurations as well as different widths [0008, 0011]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Conrad and had the feeder inserts have different width variations, as suggested by Clavelle, in order to alters the shape and size of the orifice to the extruder and optimize the extrusion. Moreover, this feature amounts to a mere change in size or shape, which is generally regarded as obvious, see MPEP 2144.04 IV. 
As to claim 17, Conrad does not explicitly state the feeder removably receives different feeder inserts, wherein a first feeder insert has a first inlet passage and the second feeder insert has a second inlet passage wherein the second inlet passage has a different configuration to the first inlet passage and each inlet passage has an upstream end in the direction of flow through the feed flow passage and a downstream end in the direction of flow through the feed flow passage and the second inlet passage has a narrower width at the downstream end of the inlet passage than the first inlet passage.
Clavelle teaches an extruder that uses a feeder insert, phrased as an adapter, (10) that is removably mounted in a feed throat of the feeder, wherein the feeder insert has the inlet passage that introduces material into the extruder bore and alters the shape and size of the orifice to the extruder [0008, 0011, 0021-0023, Claim 7, Fig 3A-3C]. The different adapters have different sizes and shapes of inlets so they would have different configurations as well as different widths [0008, 0011]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Conrad and had the feeder inserts have different width variations, as suggested by Clavelle, in order to alters the shape and size of the orifice to the extruder and optimize the extrusion. Moreover, this feature amounts to a mere change in size or shape, which is generally regarded as obvious, see MPEP 2144.04 IV. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Conrad (WO 2017/024385) in view Sikora (Influence of a Feed-Opening Section on the Output and Selected Mechanical Properties of a Poly(Vinyl Chloride) Extrudate), as applied to claims 1, 2, 9, 10 above, and in further view of Rosato (Injection Molding Handbook).
As to claim 8, Conrad teaches the inlet remains in position with respect to the screw during operation of the screw [0126, Fig 3] Conrad does not explicitly state the lower end of the inlet passage has an inner wall facing the screw and the inner wall is spaced from the outer end of the screw by a distance, wherein the distance decreases in the direction of rotation.
Rosato teaches an extruder wherein the distance between the screw and the outer wall decreases in the axial direction by the width of the screw increasing [Fig 3-2], this eliminates voids within the melt [Page 161, 162]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Conrad . 
Claims 11, 12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad (WO 2017/024385) in view of Rosato (Injection Molding Handbook).
As to claim 11, Conrad does not explicitly state a feeder for an extruder, the feeder comprising:(a) a feed flow passage (bore of 1060), the feed flow passage extending in an axial direction from a first end to an axially spaced apart outlet this is connectable in flow communication with a barrel of an extruder (1100) [0126, Fig 3]; (b) an axially extending rotatable screw (1300) [0126] provided in the feed flow passage, wherein rotation of the screw draws a feedstock in a direction of flow to the feeder outlet [0126]; and, (c) the feeder flow passage has an inlet passage that overlies the screw (1062), the inlet passage has an upper end (top of 1062), a lower end adjacent the screw (bottom of 1062), a length in the axial direction, a width in a plane transverse to the axial direction, and a depth extending between the upper and lower ends of the inlet passage, wherein the width decreases in the direction of flow (1062) [0126, Fig 3].Conrad does not explicitly state the lower end of the inlet passage has an inner wall facing the screw and the inner wall is spaced from the outer end of the screw by a distance, wherein the distance decreases in the direction of rotation.
Rosato teaches an extruder wherein the distance between the screw and the outer wall decreases in the axial direction by the width of the screw increasing [Fig 3-2], this eliminates voids within the melt [Page 161, 162]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Conrad and made the lower end of the inlet passage has an inner wall facing the screw and the inner wall is spaced from the outer end of the screw by a distance, wherein the distance between the wall surface and the screw outer surface decreases in the axial direction, as suggested by Rosato, as this configuration eliminated voids within the material melt. Moreover, this feature amounts to a mere change in size or shape, which is generally regarded as obvious, see MPEP 2144.04 IV. 
As to claim 12, Conrad teaches a comprising a hopper having a hopper outlet (1020) and the feeder inlet is provided below the hopper outlet (1062) [0126, Fig 3].
As to claims 18 and 19, Conrad does not explicitly state the distance decreases at a constant rate in the direction of flow or width decreases at an increased rate in the direction of flow.
Rosato teaches an extruder wherein the distance between the screw and the outer wall decreases in the axial direction by the width of the screw increasing [Fig 3-2], this eliminates voids within the melt [Page 161, 162]. Rosato notes that compression ratio to eliminate the voids is dependent on feeding and metering depth, ie the differences in distance between the screw at the feeding and metering portions, thus, the change in distance between the screw and wall along the axial direction is a results effective variable. It is well settled that the determination of the optimum value of a result effective variable is within the skill of one practicing art, see MPEP § 2144.05 II. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Conrad and optimized the rate the distance decreased between the screw and wall, as suggested by Rosato, as this configuration eliminated voids within the material melt. Moreover, this feature amounts to a mere change in size or shape, which is generally regarded as obvious, see MPEP 2144.04 IV. 
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad (WO 2017/024385) in view of Rosato (Injection Molding Handbook), as applied to claims 11, 12, 18, and 19 above, and in further view of Ronkin (US 2005/0259507).
As to claim 13 and 14, Conrad does not explicitly the comprising a cooling member, wherein the cooling member comprises cooling channels provided in thermal communication with the feed flow passage.
Ronkin teaches an extrusion barrel with integral heat exchanging channels [Abstract] wherein the channels control the temperature of the extruder [0023] and prevent granules in the hopper from melting and therefore blocking the feeder inlet [0017]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Conrad and included a cooling member wherein the cooling member comprises cooling channels provided in thermal communication with the feed flow passage, as .
Claim 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad (WO 2017/024385) in view of Rosato (Injection Molding Handbook), as applied to claims 11, 12, 18, 19 above, and in further view of Clavelle (US 2017/0057151).
As to claim 15, Conrad does not explicitly state a feeder insert that is removably mounted in a feed throat of the feeder, wherein the feeder insert has the inlet passage.
Clavelle teaches an extruder that uses a feeder insert, phrased as an adapter, (10) that is removably mounted in a feed throat of the feeder, wherein the feeder insert has the inlet passage that introduces material into the extruder bore and alters the shape and size of the orifice to the extruder [0008, 0011, 0021-0023, Claim 7]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Conrad and had a feeder insert that is removably mounted in a feed throat of the feeder, wherein the feeder insert has the inlet passage, as suggested by Clavelle, in order to alters the shape and size of the orifice to the extruder and optimize extrusion. Moreover, making a part separable is generally thought to be obvious, see MPEP 2144.04 V C. 
As to claims 16, Conrad does not explicitly state the feeder removably receives different feeder inserts, wherein a first feeder insert has a first inlet passage and the second feeder insert has a second inlet passage wherein the second inlet passage has a different configuration to the first inlet passage and each inlet passage has an upstream end in the direction of flow through the feed flow passage and a downstream end in the direction of flow through the feed flow passage and the second inlet passage has a narrower width at the downstream end of the inlet passage than the first inlet passage.
Clavelle teaches an extruder that uses a feeder insert, phrased as an adapter, (10) that is removably mounted in a feed throat of the feeder, wherein the feeder insert has the inlet passage that introduces material into the extruder bore and alters the shape and size of the orifice to the extruder [0008, 0011, 0021-0023, Claim 7, Fig 3A-3C]. The different adapters have different sizes and shapes of inlets so they would have different configurations as well as different widths [0008, 0011]. It would have been obvious to one of ordinary skill in the art before the effective filing date . 
Claims 1, 2, 5-7, 9, 10, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad (WO 2017/024385) in view of Clavelle (US 2017/0057151). Note: this is an alternative rejection
As to claim 1, Conrad does not explicitly state a feeder for an extruder, the feeder comprising:(a) a feed flow passage (bore of 1060), the feed flow passage extending in an axial direction from a first end to an axially spaced apart second end that is connectable in flow communication with a barrel of an extruder (1100) [0126, Fig 3]; (b) an axially extending rotatable screw (1300) [0126] provided in the feed flow passage, wherein rotation of the screw draws a feedstock in a direction of flow to the feeder outlet [0126]; and, (c) the feed flow passage has an inlet that overlies the screw (1062), the inlet passage has an upper end (top of 1062), a lower end adjacent the screw (bottom of 1062), a length in the axial direction, a width in a plane transverse to the axial direction, and a depth extending between the upper and lower ends of the inlet passage, wherein the width decreases in the direction of flow (1062) [0126, Fig 3].
Conrad does not explicitly state the width decreases in the axial direction from the first opening end to the 2nd opening end proximate the 2ne end of the feed flow passage.
Clavelle teaches an extruder that uses a feeder insert, phrased as an adapter, (10) that is removably mounted in a feed throat of the feeder, wherein the feeder insert has the inlet passage that introduces material into the extruder bore and alters the shape and size of the orifice to the extruder [0008, 0011, 0021-0023, Claim 7, Fig 3A-3C]. The opening into which the inserts are inserted are bisectionally symmetrical [Fig 2B], thus insert Fig 3C would be decreasing in an axial direction [0022]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Conrad and had a feeder insert that is removably mounted in a feed throat of the feeder, wherein the feeder insert has a decreasing width, as suggested by Clavelle, in order to alters the shape and size of the orifice to 
As to claim 2, Conrad teaches a comprising a hopper having a hopper outlet (1020) and the feeder inlet is provided below the hopper outlet (1062) [0126, Fig 3].
As to claim 5, Conrad does not explicitly state a feeder insert that is removably mounted in a feed throat of the feeder, wherein the feeder insert has the inlet passage.
Clavelle teaches an extruder that uses a feeder insert, phrased as an adapter, (10) that is removably mounted in a feed throat of the feeder, wherein the feeder insert has the inlet passage that introduces material into the extruder bore and alters the shape and size of the orifice to the extruder [0008, 0011, 0021-0023, Claim 7, Fig 3A-3C]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Conrad and had a feeder insert that is removably mounted in a feed throat of the feeder, wherein the feeder insert has the inlet passage, as suggested by Clavelle, in order to alters the shape and size of the orifice to the extruder and optimize the extrusion. Moreover, making a part separable is generally thought to be obvious, see MPEP 2144.04 V C. 
As to claims 6 and 7, Conrad does not explicitly state the feeder removably receives different feeder inserts, wherein a first feeder insert has a first inlet passage and the second feeder insert has a second inlet passage wherein the second inlet passage width varies at a different rate in the flow direction to the width of the first inlet passage and each inlet passage has an upstream end in the direction of flow through the feed flow passage and a downstream end in the direction of flow through the feed flow passage and the second inlet passage has a narrower width at the downstream end of the inlet passage than the first inlet passage.
Clavelle teaches an extruder that uses a feeder insert, phrased as an adapter, (10) that is removably mounted in a feed throat of the feeder, wherein the feeder insert has the inlet passage that introduces material into the extruder bore and alters the shape and size of the orifice to the extruder [0008, 0011, 0021-0023, Claim 7, Fig 3A-3C]. The different adapters have different sizes and shapes of inlets so they would have different configurations as well as different widths [0008, 0011]. It would have been obvious to one of ordinary skill in the art before the effective filing date 
As to claims 9, Conrad does not explicitly state the width decreases at a constant rate in the direction of flow in the axial direction.
Clavelle teaches an extruder that uses a feeder insert, phrased as an adapter, (10) that is removably mounted in a feed throat of the feeder, wherein the feeder insert has the inlet passage that introduces material into the extruder bore and alters the shape and size of the orifice to the extruder [0008, 0011, 0021-0023, Claim 7, Fig 3A-3C]. The opening into which the inserts are inserted are bisectionally symmetrical [Fig 2B], thus insert Fig 3C would be decreasing in an axial direction. Clavelle notes that the size and shape which would include the width is a results effective variable on extrusion efficiency [Fig 3C 0008, 0022]. It is well settled that the determination of the optimum value of a result effective variable, in this case opening geometry and width, is within the skill of one practicing art, see MPEP § 2144.05 II. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Conrad and had a feeder insert that is removably mounted in a feed throat of the feeder, wherein the feeder insert has a decreasing width at an constant rate, as suggested by Clavelle, in order to alter the shape and size of the orifice to the extruder and optimize the extrusion. Moreover, making a part separable is generally thought to be obvious, see MPEP 2144.04 V C. 
As to claims 10, Conrad does not explicitly state the width decreases at an increased rate in the direction of flow.
Clavelle teaches an extruder that uses a feeder insert, phrased as an adapter, (10) that is removably mounted in a feed throat of the feeder, wherein the feeder insert has the inlet passage that introduces material into the extruder bore and alters the shape and size of the orifice to the extruder [0008, 0011, 0021-0023, Claim 7, Fig 3A-3C]. The opening into which the inserts are inserted are bisectionally symmetrical [Fig 2B], thus insert Fig 3C would be decreasing in an axial 
As to claims 16 and 17, Conrad does not explicitly state the feeder removably receives different feeder inserts, wherein a first feeder insert has a first inlet passage and the second feeder insert has a second inlet passage wherein the second inlet passage has a different configuration to the first inlet passage and each inlet passage has an upstream end in the direction of flow through the feed flow passage and a downstream end in the direction of flow through the feed flow passage and the second inlet passage has a narrower width at the downstream end of the inlet passage than the first inlet passage.
Clavelle teaches an extruder that uses a feeder insert, phrased as an adapter, (10) that is removably mounted in a feed throat of the feeder, wherein the feeder insert has the inlet passage that introduces material into the extruder bore and alters the shape and size of the orifice to the extruder [0008, 0011, 0021-0023, Claim 7, Fig 3A-3C]. The different adapters have different sizes and shapes of inlets so they would have different configurations as well as different widths [0008, 0011]. The opening into which the inserts are inserted are bisectionally symmetrical [Fig 2B], thus insert Fig 3C would be decreasing in an axial direction depending on how it is inserted. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Conrad and had the feeder inserts have different width variations, as suggested by Clavelle, in order to alters the shape and size of the orifice to the extruder and optimize the extrusion. Moreover, this feature amounts to a mere change in size or shape, which is generally regarded as obvious, see MPEP 2144.04 IV. 
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad (WO 2017/024385) in view of Clavelle (US 2017/0057151), as applied to claims 1, 2, 5-7, 9, 10, 16, 17 above, and in further view of Ronkin (US 2005/0259507). Note: this is an alternative rejection
As to claim 3 and 4, Conrad does not explicitly the comprising a cooling member, wherein the cooling member comprises cooling channels provided in thermal communication with the feed flow passage.
Ronkin teaches an extrusion barrel with integral heat exchanging channels [Abstract] wherein the channels control the temperature of the extruder [0023] and prevent granules in the hopper from melting and therefore blocking the feeder inlet [0017]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Conrad and included a cooling member wherein the cooling member comprises cooling channels provided in thermal communication with the feed flow passage, as suggested by Ronkin, in order to control the temperature of the extrusion area and prevent blockage of the feeder inlet.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Conrad (WO 2017/024385) in view Clavelle (US 2017/0057151), as applied to claims 1, 2, 5-7, 9, 10, 16, 17 above, and in further view of Rosato (Injection Molding Handbook). Note: this is an alternative rejection
As to claim 8, Conrad teaches the inlet remains in position with respect to the screw during operation of the screw [0126, Fig 3] Conrad does not explicitly state the lower end of the inlet passage has an inner wall facing the screw and the inner wall is spaced from the outer end of the screw by a distance, wherein the distance decreases in the axial direction from the first length to the 2nd length.
Rosato teaches an extruder wherein the distance between the screw and the outer wall decreases in the axial direction by the width of the screw increasing [Fig 3-2], this eliminates voids within the melt [Page 161, 162]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Conrad and made the lower end of the inlet passage has an inner wall facing the screw and the inner wall is spaced from the outer end of the screw by a distance, wherein the distance between the wall surface and the screw outer surface decreases in the axial direction, as suggested by Rosato, as this configuration eliminated voids within the material melt. Moreover, this feature amounts to a mere change in size or shape, which is generally regarded as obvious, see MPEP 2144.04 IV. 
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARMAND MELENDEZ/Examiner, Art Unit 1742